Case 2:20-cv-00359-GW-E Document 154 Filed 07/26/21 Page 1 of 3 Page ID #:14465



   1   Salil Bali (SBN 263001)
        sbali@sycr.com
   2   Matthew R. Stephens (SBN 288223)
   3    mstephens@sycr.com
       STRADLING YOCCA CARLSON &
   4   RAUTH, P.C.
       660 Newport Center Drive, Ste. 1600
   5   Newport Beach, CA 92660
   6   Tel. 949-725-4000

   7   Kal Shah (admitted pro hac vice)
         kshah@beneschlaw.com
   8   Simeon G. Papacostas (admitted pro hac vice)
         spapacostas@beneschlaw.com
   9   Katherine A. Smith (admitted pro hac vice)
  10     ksmith@beneschlaw.com
       BENESCH, FRIEDLANDER, COPLAN &
  11   ARONOFF LLP
       71 S. Wacker Drive, Suite 1600
  12   Chicago, IL 60606
  13   Telephone: 312-212-4949
       Facsimile: 312-767-9192
  14
       Attorneys for Defendant
  15   Feit Electric Company, Inc.
  16
                                  UNITED STATES DISTRICT COURT
  17
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
        NICHIA CORPORATION,                      Case No. 2:20-cv-00359-GW-E
  19
                                                 Hon. George H. Wu, Ctrm. 9D
                         Plaintiff,
  20    v.                                       Magistrate Judge: Charles F. Eick
  21    FEIT ELECTRIC COMPANY, INC.              FEIT ELECTRIC COMPANY,
                                                 INC.’S NOTICE OF
  22                     Defendant.              COMPLIANCE REGARDING
                                                 SUPPLEMENTAL RESPONSES
  23                                             TO NICHIA INTERROGATORY
                                                 NOS. 9-11 PURSUANT TO
  24                                             COURT ORDER (DKT. NO. 131)
  25
  26
  27
  28


       4820-2487-3971v1/106220-0002
Case 2:20-cv-00359-GW-E Document 154 Filed 07/26/21 Page 2 of 3 Page ID #:14466



   1           Feit Electric Company, Inc. (“Feit Electric”), submits the following Notice of
   2   Compliance (“Notice”) and Update regarding its supplemental responses to Nichia
   3   Corporation’s (“Nichia”) Interrogatory Nos. 9-11 pursuant to this Court’s July 15
   4   order (Dkt. No. 131):
   5           1.      On July 15, 2021, the Court ordered Feit Electric to supplement its
   6   responses to Nichia Interrogatory Nos. 9-11.
   7           2.      Compliant with the Court’s order, Feit Electric provided a
   8   corresponding supplement to Nichia today, July 26, 2021. Feit Electric also wanted
   9   to notify the Court of its specific efforts through this Notice.
  10           3.      Regarding Nichia Interrogatory No. 9, Feit Electric prepared a detailed
  11   narrative with its current non-infringement positions. Feit Electric provided a
  12   corresponding position for each of the “representative” products identified in
  13   Nichia’s contentions. Feit Electric will continue to supplement its response as it
  14   proceeds through fact and expert discovery. This includes if Nichia provides further
  15   specificity regarding its infringement positions as set forth in Feit Electric’s pending
  16   motions to compel (Dkt. Nos. 134 & 142).
  17           4.      Regarding Nichia Interrogatory No. 10, after Nichia’s Motion to
  18   Compel (Dkt. No. 124) but before this Court’s ruling (Dkt. No. 131), Feit Electric
  19   produced financials as it indicated it would but required time to do so. Specifically,
  20   on July 1, 2021, Feit Electric produced detailed financials, including revenue, costs
  21   and other specifics for nearly 800 products and dating back to the issuance of U.S.
  22   Patent No. 9,752,734 (i.e., September 5, 2017). Since the Court’s order followed this
  23   production, Feit Electric has engaged in efforts to further provide these financials in
  24   yearly increments. However, this effort is ongoing and requires coordination of
  25   various systems, rendering some otherwise unavailable during the process. This
  26   effort is ongoing and Feit Electric will further supplement when this process is
  27   completed (which its hopes will be within the next 10 days).
  28
                                              1
                            FEIT ELECTRIC’S NOTICE OF COMPLIANCE
       4820-2487-3971v1/106220-0002                                             20-cv-00359
Case 2:20-cv-00359-GW-E Document 154 Filed 07/26/21 Page 3 of 3 Page ID #:14467



   1           5.      Nichia Interrogatory No. 11 has been further supplemented to identify
   2   additional specifics of Feit Electric’s responsive damages position. Feit Electric will
   3   continue to supplement its response as its proceeds through fact and expert discovery.
   4
   5
        DATED: Jul. 26, 2021              BENESCH, FRIEDLANDER, COPLAN &
   6                                      ARONOFF LLP
   7
                                          By: /s/ Kal K. Shah
   8
                                                Kal K. Shah
   9                                            Simeon G. Papacostas
  10                                            Katherine A. Smith
  11
  12    DATED: Jul. 26, 2021              STRADLING YOCCA CARLSON & RAUTH
                                          A PROFESSIONAL CORPORATION
  13
  14                                      By: /s/ Salil Bali
  15                                            Salil Bali
                                                Matthew R. Stephens
  16
  17                                            Attorneys for Defendant
                                                Feit Electric Company, Inc.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              2
                            FEIT ELECTRIC’S NOTICE OF COMPLIANCE
       4820-2487-3971v1/106220-0002                                            20-cv-00359
